Case 1:20-cv-04432-BMC-VMS Document 70 Filed 06/30/21 Page 1 of 1 PageID #: 924



                                          Rob Rickner | rob@ricknerpllc.com


 June 30, 2021

 Via ECF

 Hon. Vera M. Scanlon
 United States Magistrate Judge
 Eastern District of New York
 225 Cadman Plaza East, 1214 South
 Brooklyn, NY 11201

          Re:    Ruben Wills v. Microgenics Corporation et al., 20-cv-04432 (BMC) (VMS)

 Dear Judge Scanlon,

 We represent Plaintiff Ruben Wills is the above-caption action and submit this letter regarding
 the conference yesterday, June 29, 2021.

 I apologize for not attending yesterday’s conference. I had a plumbing emergency that erupted
 shortly before the conference started and I needed to speak with the plumber (who thankfully
 was able to quickly resolve the issue).

 I have spoken with class counsel for Steel-Warrick, and received a thorough update on the
 proceedings. And if Your Honor needs any additional information regarding the Wills matter, I
 will gladly provide it either by letter or at a future conference.


 Respectfully,

    /s/

 Rob Rickner




      2 12 -3 0 0-6 5 0 6 | 1 4 W A L L ST RE E T, S U I TE 1 60 3 NE W YO RK , N Y 10 00 5 | R IC K N ERP L LC .C O M
